DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
The allowed claims are 1-10
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious: 
receiving a plurality of Multi Input Multi Output (MIMO) layer configurations per bandwidth part (BWP); 
receiving a medium access control (MAC) control element (CE) indicating a first MIMO layer configuration for a downlink reception via a first BWP among the plurality of MIMO layer configurations corresponding to the first BWP and indicating a second MIMO layer configuration for an uplink transmission via a second BWP among the plurality of MIMO layer configurations corresponding to the second BWP; and 
transmitting and receiving signals based on the first and second MIMO layer configurations
Regarding the prior art of record:
Lin et. al. (US 2020/0029315 A1) discloses a User Equipment (UE) receiving a maximum number of MIMO layers per BWP (Fig. 20 2001 Para 206-208) which may be for downlink reception or uplink transmission, but does not disclose receiving a plurality of MIMO layer configurations per BWP.  Lin does not disclose receiving an indication of a MIMO layer configuration for a BWP among the plurality of MIMO layer configurations corresponding to the BWP, but instead switches to a BWP and applied the maximum Fig. 20 2003 Para 208).  Lin discloses receiving a MAC CE containing an Adaptation Request (AR) (Abstract Para 128) but this is used to switch BWPs (Fig. 20 2002 Para 208) and does not indicate a MIMO layer configuration for a BWP.
Kwon et. al. (US 2021/0175935 A1) discloses a UE transmitting a maximum number of MIMO layers supported for Physical Downlink Shred Channel (PDSCH) (Fig. 9 905 Para 157) and a maximum number of MIMO layers supported on a particular BWP (Fig. 9 907 Para 157) and receiving a MIMO layer configuration for a downlink reception via a BWP (Fig. 9 913 935 Para 157) and receiving signals based on the MIMO layer configuration (Fig. 9 917 Para 157)
Kwon does not discloses a UE receiving a plurality of MIMO layer configurations per BWP.  The MIMO layer configuration for a downlink reception via a BWP is not chosen from a plurality of MIMO layer configurations corresponding to the BWP.  There is not MIMO layer configuration for an uplink transmission via a second BWP.  Kwon discloses MAC CE in regards to Discontinuous Reception (DRX) (Para 90) but it does not indicate a MIMO layer configuration for a BWP.
Abdelghaffar et. al. (US 2021/0105108 A1) is not prior art.  Abdelghaffar discloses a number of MIMO layers configured per BWP (Fig. 4 Fig. 7 Para 57 69 76 83) which may be for uplink transmission or downlink reception (Para 68 74 81).  Fig. 7 and Para 69 shows each BWP is not a configured with a plurality of MIMO layer configurations but just a single maximum number of MIMO layers.  Para 67.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463